DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
none
Pending:
1-20
Withdrawn:
none
Examined:
1-20
Independent:
1, 8 and 15
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other
x
JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
This application was filed 8/29/2017, and there is no claim to earlier priority. 

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous claim objections are withdrawn.
The 112/b rejections are withdrawn, except as noted below, and new rejections are applied.
The 101 rejections regarding matter belonging to no statutory category are maintained.

Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1, 8, 15
based on..., taking a corrective action
It is unclear whether (a) the recited "taking" is a conditional step, i.e. performed only if the "based on..." condition is true or (b) the "based on..." condition is required to be true such that the "taking" step always is required.  MPEP 2111.04 and 2173.05(h).II pertain.  As one option, this rejection might be amended to "if a determination that the number of deceased wildlife in the region is greater than a threshold number, then taking a corrective action.  This rejection is maintained.
8
wherein the program
instructions cause the processor to perform
Claim 8 is directed to a machine or manufacture (i.e. a "drone") such that the scope of the claim is determined by its recited structure.  The claim is ambiguous as to whether the recited "cause" is intended as a step or as structure.  This rejection may be overcome by amending to "...are configured to cause..."

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Subject matter clear of the prior art
Claims 1-20 are clear of the prior art.  As exemplified below, various art references teach some limitations of the claims, but no reference teaches more than a few limitations, and all fail to teach certain key limitations.  The references generally are applied in the fields of wildlife management and unmanned aerial vehicle (e.g. drone) technologies.  However, the recited computer-based, drone-based method steps are taught only to a limited extent by the references teaching manual wildlife management.  Similarly, the drone technology elements are taught only to a limited extent by the references teaching drone technology.  In particular, subject to resolution of the above 112/b rejections, drone identification of "a" singular "deceased wildlife" with the recited feedback to capture additional images of plural deceased wildlife and then to trigger further action was not found in combinable art. 
The following art was related but does not form the basis of a 102 or 103 rejection:
Watts 2010 (as cited on the attached form 892) teaches aerial surveys but does not address deceased wildlife.
Nyum 2016 (as cited on the 8/29/2017 IDS) teaches aerial livestock management but does not address deceased wildlife.
Wang 2015 (as cited on the attached form 892) also teaches aerial livestock management, including ailing livestock, but does not address deceased wildlife.
NY DEC 2017 (as cited on the 8/29/2017 IDS) does address deceased wildlife, including in relationship to disease, but does not address drone technology or the recited analyses.
Generally, the above art fails to teach the particular limitations of the recited drone implementation, for example the analysis for deceased wildlife and associated logic.


101
35 USC 101 reads: 

For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.


Matter belonging to no statutory category -- REJECTION of claims 15-20
The following 101 rejections are maintained.
Claims 15-20 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 15 is to "A computer program product comprising a computer readable storage medium having program instructions embodied therewith...," which is not interpreted as belonging to any category listed in 101.  In a BRI, the claim reads on transitory signals.  The claim is not recited as a process, and the claim is not limited to any particular structure as machine or manufacture.  The claim reads on transitory propagating signals which are not proper patentable subject matter because it does not fit within any of the four statutory categories of invention (In re Nuijten, Federal. Circuit, 2006).
None of the dependent claims remedy this rejection.
As appropriate, this rejection can be overcome by, for example, amending to recite structure such as "A non-transitory computer program product..." or "A non-transitory computer   There appears to be support at [57] of the original specification.



Judicial exceptions (JE) to 101 patentability -- NO REJECTIONS
Referring to 101 JE analysis as organized in the Office's published January 2019 guidance, no rejection applies to claims 1-20, at least by analogy to:
The analysis step 2A, 1st prong, in that the instant claims are not directed to a JE.  While the claims may mirror some human activity in the field of wildlife management, such human activity is insufficiently equivalent to a drone performing the recited feedback and logic, at least to the extent that such human activity was apparent among the references of the art search, as further discussed above regarding 103.
Also, by analogy to step 2B in that any possible JE is applied via the feedback steps of "performing increased monitoring of the region and capture supplemental images of the region 

Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
Regarding communication via electronic mail (email), the filing of a USPTO form SB/0439 ("Authorization for Internet Communications...") can authorize such communication.  Further explanation is provided in "Patent Internet Usage Policy" published by the Office June 1999 (64 Fed. Reg. 33056), 
As warranted during examination and after the above authorization, the examiner's email address may be obtained via telephone.  A copy of all communication will be made of record in the application file.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631